Citation Nr: 1751609	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  11-16 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date, earlier than January 9, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD), previously evaluated as anxiety disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1968 to January 1976 and in the Air Force from February 1978 to October 1994.  He was awarded a Purple Heart Medal among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Subsequently, the jurisdiction of this case has been transferred to the RO in Denver, Colorado.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

In a May 2012 statement, the Veteran stated that he wished to withdraw his current appeal immediately.  The issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD) is the only ongoing issue on appeal in the Veteran's claims file.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, previously evaluated as anxiety disorder have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  In a May 2012 written statement, the Veteran stated that he wished to withdraw his current appeal immediately.  Review of the Veteran's claims file indicates that only the issue of effective date for the grant of service connection for PTSD is on appeal.  Other issues are in various stages of development, but none are currently developed for Board review.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, previously evaluated as anxiety disorder.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The issue of entitlement to an earlier effective date for the grant of service connection for PTSD, previously evaluated as anxiety disorder is dismissed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


